Citation Nr: 0401522	
Decision Date: 01/15/04    Archive Date: 01/28/04	

DOCKET NO.  02-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for testicular cancer. 

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
September 1970, including duty in Vietnam from May 1968 to 
May 1969.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of August 2000 and 
November 2001 by the Chicago, Illinois, Regional Office (RO) 
of the Department of Veterans Affairs.  By the August 2000 
rating decision, the RO denied the veteran's claim for 
testicular cancer, finding that the disorder was not shown to 
have been related to exposure to herbicides in service.  The 
November 2001 rating decision denied the veteran's claim for 
a compensable rating for service-connected hemorrhoids.  

The issue of entitlement to service connection for testicular 
cancer is addressed in the remand section of this decision.  
The appeal as to this matter is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran has external hemorrhoidal swelling measuring 
about 1 centimeter by .5 centimeter.  

2.  The service-connected hemorrhoids are not more than 
moderate in degree; they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. 


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.114, Code 7336 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

The following discussion of the VCAA applies only to the 
appeal for a compensable rating for hemorrhoids.  

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is clearly applicable to the issue 
involving a claim for an increased rating for hemorrhoids 
since the veteran's claim for increase was received after the 
November 9, 2000, effective date of the VCAA.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case set forth the 
applicable law and regulations and explained why the RO 
denied the claim for an increased rating for hemorrhoids.  In 
addition, in May 2001 the RO sent the veteran a letter 
providing him information required by the VCAA.  The letter 
discussed the evidentiary requirements associated with an 
increased rating claim.  The letter made it clear that the 
veteran was free to submit evidence on his own but that VA 
would obtain it for him if he identified the provider(s) and 
signed release forms, which were enclosed.  He was advised of 
the evidence that had been requested.  In the aggregate, the 
statement of the case and the RO letter put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, and the information he must supply to 
permit VA assistance in developing the claim.  

The Board would note that the May 2001 letter was not legally 
sufficient under the statutory requirements then in effect 
since it specified a 60-day reply period and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  Veterans Benefits Act 
of 2003, P.L. 108--183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b).  The Board may 
therefore proceed to issue a decision in this appeal.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The record 
reflects that the relevant evidence as to the hemorrhoids 
claim has been developed to the extent possible.  To the 
extent that the Board can ascertain, there is no additional 
VA or private evidence that might be obtained to substantiate 
the claim.  The veteran has undergone a VA examination in 
connection with the claim.  Accordingly, the Board finds 
that, under the circumstances of this case, VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule provides a noncompensable (zero percent) 
rating for external or internal hemorrhoids that are mild or 
moderate.  To warrant a compensable rating of 10 percent, the 
hemorrhoids must be large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
38 C.F.R. § 4.114, Code 7336 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) is applicable.  According to Francisco, it is 
the present level of disability that is of primary concern, 
although the entire recorded history must be considered.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).  

By a rating decision of October 1971, the RO granted service 
connection for external hemorrhoids on the basis of a 
notation of hemorrhoids on the report of examination for 
separation from service. 

The veteran underwent a VA examination in July 2001 in 
connection with his claim for an increased rating.  He 
reported that ever since military service he had had chronic 
constipation with periodic bleeding that occurred on an 
average of once every 3 or 4 months.  On those occasions he 
felt some anal protrusion.  He had been advised to have a 
flexible sigmoidoscopy three years earlier but had elected 
not to do it.  On examination there was some external 
hemorrhoidal swelling on the lateral portions of the anal 
orifice measuring about 1 centimeter by 1/2 centimeter.  It 
appeared to be a soft bulging area that increased with 
bearing down.  There was no evidence of thrombosis or skin 
change.  There was no fecal leakage.  The lumen was normal 
size.  The examiner could feel no fissure.  No internal 
hemorrhoids could be palpated.  There was no bleeding.  The 
examiner's impression was that the veteran had had external 
hemorrhoids since his military service.  The hemorrhoids were 
symptomatic and associated with periodic bleeding but there 
had been no history of thrombosis.  

The rating criteria provide a noncompensable evaluation for 
hemorrhoids that are mild or moderate in degree.  In the 
present case, although the veteran's hemorrhoids are 
symptomatic to the extent that they cause some discomfort and 
periodic bleeding, the examination report does not contain 
findings that suggest that they are more than moderate in 
severity.  The hemorrhoids were not characterized as large 
and the examiner specifically observed that they were not 
thrombotic.  There was no evidence of irreducibility or of 
redundant tissue evidencing frequent recurrences.  

The Board finds that the level of disability shown in the 
record does not more nearly approximate the criteria for the 
next higher rating of 10 percent and that a preponderance of 
the evidence is against the veteran's claim.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

A compensable rating for hemorrhoids is denied.  




REMAND

Although the claim for service connection for testicular 
cancer was received before November 9, 2000, the VCAA appears 
to be applicable because VA action on the claim is not final 
inasmuch as the appeal remains pending before the Board.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In support of his claim for service connection for testicular 
cancer, the veteran has submitted medical evidence from the 
Rockford Memorial Hospital pertaining to an August 1984 
admission for treatment of cancer of the left testicle.  A 
left radical orchiectomy was performed.  The diagnosis on 
biopsy of the testis was seminoma with malignant cells within 
the spermatic cord.  However, the veteran maintains that the 
testicular mass was first detected at the VA Medical Center 
(VAMC) in Madison, Wisconsin, where he underwent an Agent 
Orange examination.  He stated on VA Form 21-4142, received 
by the RO in April 2001, that doctors there felt that the 
testicular cancer was related to Agent Orange.  The records 
relating to this examination and any treatment provided at 
that facility are not of record and should be obtained.  

The veteran maintains that the onset of testicular cancer is 
the result of exposure to herbicide agents in service.  Since 
the veteran served in Vietnam during the Vietnam Era, he is 
presumed by law to have been exposed to a herbicide agent in 
the absence of contrary evidence.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  Testicular cancer is not 
one of the diseases for which service connection can be 
granted on a presumptive basis following exposure to a 
herbicide agent.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Where a claimant is not 
eligible for application of the "presumption" of service 
connection under the law, he is not precluded from 
establishing service connection with proof of actual direct 
causation, although this route includes the difficult burden 
of tracing causation to a condition or event, such as 
exposure to herbicides, during service.  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  The presumption of service 
connection was added to the law by the Agent Orange Act of 
1991 to lighten this difficult evidentiary burden for those 
who served in Vietnam and who contracted certain diseases 
which have been listed in the statute and implementing 
regulations.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  However, the difficult 
evidentiary burden of establishing direct causation remains 
for those, such as the veteran in this case, who contract a 
disease which has not been added to the list.

The Board concludes that remand is required in this case to 
attempt to obtain the records from the VAMC in Madison and to 
advise the veteran of the evidence he needs to submit to 
attempt to establish service connection on a direct basis.  
Accordingly, the case is remanded for the following actions:

1.  All available medical records 
pertaining to the veteran should be 
obtained from the VAMC in Madison, 
Wisconsin, including all outpatient 
treatment records and the report of an 
Agent Orange examination performed in 
1984.  

2.  The veteran should be given an 
opportunity to supplement the information 
on file concerning all medical providers, 
both VA and private, from which he has 
received examination or treatment for 
testicular cancer at any time.  Upon 
receipt of proper authorization, the RO 
should obtain all available documentation 
from the providers identified by the 
veteran.  

3.  The veteran should be informed that, 
although testicular cancer is not on the 
list of diseases entitled to service 
connection based on exposure to 
herbicides on a presumptive basis, the 
courts have held that veterans are not 
precluded from establishing service 
connection with proof of actual direct 
causation, although this route includes 
the difficult burden of tracing causation 
to a condition or event, such as exposure 
to herbicides, during service.  Combee v. 
Brown, 34 F.3d 1039, 1043 (1994).  He 
also should be notified that such a 
burden includes his providing evidence 
from a specialist in the field of 
herbicide exposure that studies have 
shown a connection a causal or 
etiological connection between such 
exposure and testicular cancer.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding that the VCAA 
requires VA to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by VA).  Because the 
specialists provided by means of the 
Agent Orange Act of 1991 to study these 
matters for VA have not yet found such a 
connection, the burden is on the claimant 
to provide such evidence himself.  The 
veteran should be afforded an appropriate 
amount of time to submit the evidence 
needed.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for testicular cancer.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim for service connection for testicular 
cancer should be returned to the Board for further review on 
appeal, if in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this remand 
is to obtain additional information.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



